Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1: the claim has the following issues which render the claim indefinite:
On line 2 “comprising;” should be “comprising:”
On line 22 “the light output” should be “a light output”
On line 23: “the peak intensity” should be “a peak intensity”
On line 25: “the peak intensity” should be “a peak intensity”; and “the output” should be “an output”

Re 2-38 and 42-43: the preamble should be “The single edge-lit lighting module.”
Re 39: “the lighting module of claim 1” should be “the single edge-lit lighting module.”
Re 40-41: the preamble should be “The light fixture of claim 39”

Re 4: “the width” should be “a width”
Re 9, 11, 16, 18-19: the use of “surface features” is confusing because it does not use the definite article the to refer to said surface features making it unclear if the claims refer to the same or different surface features; Examiner understands them to be “the surface features”

Re 9: “the symmetry” and “the angular output” should use “a” and “an” instead.
 
Re 19: “the optical axis” and both instances of “the light distribution” should use the indefinite article “a/an”

Re 24-29 and 32-33: “having two light scattering optical element outer face light distribution lobes” is somewhat confusing and Examiner reads it as (and suggests) “wherein the light output from the light scattering optical element comprises two distribution lobes.”

Re 29-31: in claim 29 is further confusing because “the two lobe peaks” lacks antecedent basis; Examiner reads it as “wherein the light output from the light scattering optical element comprises two distribution lobes, each lobe having a lobe peak, wherein there is a local minimum intensity point between the lobe peaks.”

Re 42: on line 1 “the height” should be “a height.”



Allowable Subject Matter
Claims 1-43 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:  
Re 1-43: in claim 1, “a) A light scattering optical element comprising; i) a volume of optical material comprising an optically clear bulk material and dispersed regions of light scattering material of a different refractive index in a configured concentration of materials; i) an input face, ii) an opposing face non-adj acent to the input face, iii) an inner face adjacent to the input face, iv) an outer face adjacent to the input face, v) a cross sectional height defined by the distance between the inner face and outer face; b) one or more LED light sources mounted onto a LED board positioned adjacent to the light scattering optical element and inputting light into its input face; c) a first reflective surface positioned external of the light scattering optical element and proximate to its inner face wherein light exiting the inner face is reflected back into the light scattering optical element from the first reflective surface; d) a second reflective surface positioned external of the light scattering optical element and proximate to its opposing face wherein light exiting the opposing face is reflected back into the light scattering optical element from the second reflective surface; d) A housing configured to support and hold the light scattering optical element, the one or more LED light sources, the LED board, and the reflective surfaces in alignment; -9-Applicant Docket No. FO-080_Cl_Cl wherein the light output from the light scattering optical element outer face is of a non-lambertian light distribution comprising one or more lobes wherein the peak intensity axis of each lobe is angularly oriented in an oblique, non-normal direction with respect to the outer face and the peak intensity of at least one of the lobes is greater than the output intensity normal to the outer face of the light scattering optical element.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875